In the

    United States Court of Appeals
                For the Seventh Circuit
                    ____________________
No. 15-1302
RAYMOND E. KING,
                                                Plaintiff-Appellant,

                                v.

STEVEN M. NEWBOLD, et al.,
                                             Defendants-Appellees.
                    ____________________

       Appeal from the United States District Court for the
           Northern District of Illinois, Eastern Division.
      No. 09 CV 1184 — Sidney I. Schenkier, Magistrate Judge.
                    ____________________

  ARGUED DECEMBER 6, 2016 — DECIDED JANUARY 12, 2017
                    ____________________

   Before WOOD, Chief Judge, ROVNER and SYKES, Circuit
Judges.
   SYKES, Circuit Judge. A defect in appellate jurisdiction
prevents us from reaching the merits of this appeal. The
threshold jurisdictional question is simple: Did the district
court abuse its discretion in granting an untimely motion for
a Rule 54(b) judgment? Our precedent is clear: An untimely
Rule 54(b) motion may be granted only if there is a showing
of extreme hardship. Because there was no showing of
2                                                 No. 15-1302

hardship—let alone extreme hardship—we dismiss the
appeal for lack of appellate jurisdiction.
                       I. Background
     Raymond King, an Illinois prisoner, suffers from a severe
case of temporomandibular joint dysfunction. Since 2004 he
has been confined at two different correctional facilities. He
receives some medical care for his condition from healthcare
personnel employed directly by the State of Illinois; the rest
is overseen by employees of Wexford Health Sources, Inc., a
private correctional healthcare company under contract with
Illinois. After years of failed treatment for his condition, a
complex surgery, and an unsuccessful postsurgical recovery,
King sued Wexford and multiple medical professionals
alleging that they were deliberately indifferent to his serious
medical needs in violation of his rights under the Eighth
Amendment.
    The defendants moved for summary judgment. On
December 16, 2013, a magistrate judge granted the motion in
part. Later, one defendant moved for judgment on the
pleadings on the remaining claims against him. The judge
granted this motion on December 5, 2014. The combined
effect of these two orders was to significantly narrow the
case; claims against two doctors remain.
    On January 15, 2015, more than 30 days after the order
granting judgment on the pleadings and more than a year
after the partial summary judgment, King made an oral
motion at a status conference for entry of a Rule 54(b) judg-
ment on the claims for which summary judgment and
judgment on the pleadings were granted. The judge granted
the motion, setting up this appeal.
No. 15-1302                                                   3

                        II. Discussion
    The federal appellate courts have jurisdiction over “all
final decisions of the district courts of the United States.”
28 U.S.C. § 1291. Orders resolving fewer than all claims are
not final for purposes of appeal. General Ins. Co. of Am. v.
Clark Mall Corp., 644 F.3d 375, 379 (7th Cir. 2011). Rule 54(b)
of the Federal Rules of Civil Procedure provides an excep-
tion. It allows a district court to “direct entry of a final
judgment as to one or more, but fewer than all, claims or
parties,” but only if “there is no just reason for delay.” FED.
R. CIV. P. 54(b). If a Rule 54(b) motion is improperly granted,
the appellate court lacks jurisdiction and must dismiss the
appeal. See Horn v. Transcon Lines, Inc., 898 F.2d 589, 595 (7th
Cir. 1990) (“We accordingly vacate the Rule 54(b) judgment
and dismiss the appeal for want of jurisdiction.”).
    A Rule 54(b) motion requires the district court to examine
questions of finality and readiness for appeal. That is, the
court must first determine whether the order in question is
truly final as to one or more claims or parties; if it is, the
court must consider whether there is any good reason to
delay entry of final judgment until the entire case is finished.
Curtiss-Wright Corp. v. Gen. Elec. Co., 446 U.S. 1, 7–8 (1980)
(requiring a district court to determine that it is dealing with
a final judgment and that there is no just reason for delay).
    Long ago we added a timeliness requirement as a hedge
against dilatory Rule 54(b) motions. Schaefer v. First Nat’l
Bank of Lincolnwood, 465 F.2d 234, 236 (7th Cir. 1972). We held
in Schaefer that “as a general rule it is an abuse of discretion
for a district judge to grant a motion for a Rule 54(b) order
when the motion is filed more than thirty days after the
entry of the adjudication to which it relates.” Id. We recog-
4                                                  No. 15-1302

nized that “[t]here may be of course cases of extreme hard-
ship where dilatoriness is not occasioned by neglect or
carelessness in which the application of this general rule
might be abrogated in the interest of justice.” Id. But “[t]hose
occasions,” we said, “ought … to be extremely rare.” Id.
   Here, King’s Rule 54(b) motion was made 13 months after
partial summary judgment was granted and more than
30 days after the entry of partial judgment on the pleadings.
Because the motion was seriously tardy, King needed to
show hardship. He has not done so; nor has he given any
good reason for the delay. Applying Schaefer, the appeal
must be dismissed for lack of appellate jurisdiction.
                                                    DISMISSED.